PER CURIAM.
Lee Cruz appeals from the Labor and Industrial Relations Commission's (Commission) decision finding he was ineligible for unemployment benefits. We have reviewed the briefs of the parties and record on appeal and conclude the Commission's decision is supported by competent and substantial evidence. Section 288.210 RSMo Supp. 2012. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm *605the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).